DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-5 are currently pending and are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 Response to Arguments
2.	The Applicant’s arguments filed on 08/26/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 

3.	On pages 7-8 of the Arguments/Remarks about the claims 1-5 U.S.C. 101 rejections. Applicant argued “("Revised Guidance"), and with further reference to the October 2019 Update, the claims are not directed to an abstract idea, at least because the claims as a whole do not fall into either of the three categories of subject matter deemed by the Patent Office to constitute an abstract idea. More specifically, the claims as a whole do not fall into the category of a mathematical concept; a method of organizing human activity; or a mental process” and “In particular, the ride-sharing assistance apparatus is configured to "search for a route from a current location of a user of the selected vehicle to the destination to determine a meeting place and a meeting time for each of the users of the at least two acceptance terminals." Examiner respectfully disagrees, the step of “searching for a route” via ride-sharing assistance apparatus, this limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind as search for the route from point A to point B. 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.
Furthermore, the claims recite additional element of ride–sharing apparatus is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim(s) 1-5 are ineligible under 35 USC §101. Please see detailed 101 rejection below. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 2 are directed to a ride-sharing assistance apparatus/system. The claims are directed to a machine (i.e., apparatus/system), which is a statutory category. Independent claim 5 is directed to method (process) claim (Step 1: yes).

Step 2A Prong I: claims 1-2 and 5 includes limitations that recite an abstract idea of  “determine whether the number of the inquiry signals received from the at least two terminals requesting the availability of the parking space”; and “a suggestion signal to each of the at least two terminals from which the inquiry signal has been sent, wherein the suggestion signal is for suggesting ride-sharing …”, select, as the one vehicle to be used….”, and “search for a route ……”
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong II: Analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”
communicate with each of the plurality of terminals via the communication interface; 
receive, via the communication interface,  a number of inquiry signals;
when the number of inquiry signals is greater than the vacancy reference value, transmit…..
receive, via the communication interface, acceptance signals…, and 
transmit, via the communication interface, a notification signal for informing the meeting place and the meeting time …..

regarding the additional limitations of  “communicate……”; “receive…..” and “transmit….” the examiner submits that these limitations are insignificant extra-solution activities that merely use a processor/computer  to perform the process. In particular, the receiving steps which amounts to mere data gathering, which is a form of insignificant extra-solution activity. And transmit notification is a form of insignificant post-solution activity.
Furthermore, the claims recite additional elements (terminals and ride-sharing assistant apparatus, the communication interface) and processor and communication circuitry, where processor and ride–sharing apparatus are recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a ride-sharing to perform the determination of the inquiry, selection, and search route … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “communicate with each of the plurality of terminals via the communication interface”; “receive, via the communication interface,  a number of inquiry signals; when the number of inquiry signals is greater than the vacancy reference value”, “transmit…..” the examiner submits that these limitations are insignificant extra-solution activities.  And “transmit notification” the examiner submits that this  limitation is insignificant post-solution activities.
Further, a conclusion that an additional element is insignificant extra/post-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “communicate with each of the plurality of terminals via the communication interface”; “receive, via the communication interface,  a number of inquiry signals; when the number of inquiry signals is greater than the vacancy reference value”, “transmit…..” “receive …acceptance” and “transmit ….notification” are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claim(s) 3-4 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 3-4 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1-2 and 5. Therefore, claim(s) 1-5 are ineligible under 35 USC §101.

Allowable Subject Matter
6. 	Claims 1-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this office action.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667